Name: Commission Implementing Decision (EU) 2018/1906 of 30 November 2018 amending Implementing Decision (EU) 2016/2323 to update the European List of ship recycling facilities established pursuant to Regulation (EU) No 1257/2013 of the European Parliament and of the Council (Text with EEA relevance.)
 Type: Decision_IMPL
 Subject Matter: deterioration of the environment;  maritime and inland waterway transport;  environmental policy;  cooperation policy;  technology and technical regulations;  economic geography
 Date Published: 2018-12-06

 6.12.2018 EN Official Journal of the European Union L 310/29 COMMISSION IMPLEMENTING DECISION (EU) 2018/1906 of 30 November 2018 amending Implementing Decision (EU) 2016/2323 to update the European List of ship recycling facilities established pursuant to Regulation (EU) No 1257/2013 of the European Parliament and of the Council (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1257/2013 of the European Parliament and of the Council of 20 November 2013 on ship recycling and amending Regulation (EC) No 1013/2006 and Directive 2009/16/EC (1), and in particular Article 16 thereof, Whereas: (1) Article 6(2) of Regulation (EU) No 1257/2013 requires ship owners to ensure that ships destined to be recycled are only recycled at ship recycling facilities included in the European List of ship recycling facilities published pursuant to Article 16 of that Regulation. (2) The European List is set out in Commission Implementing Decision (EU) 2016/2323 (2), as last amended by Commission Implementing Decision (EU) 2018/1478 (3). (3) Denmark has informed the Commission that a ship recycling facility (4) located in its territory has been authorised by the competent authority in accordance with Article 14 of Regulation (EU) No 1257/2013. Denmark has provided the Commission with all information relevant for that facility to be included in the European List. The European List should therefore be updated to include that facility. (4) Italy has informed the Commission that a ship recycling facility (5) located in its territory has been authorised by the competent authority in accordance with Article 14 of Regulation (EU) No 1257/2013. Italy has provided the Commission with all information relevant for that facility to be included in the European List. The European List should therefore be updated to include that facility. (5) Finland has informed the Commission that a ship recycling facility (6) located in its territory has been authorised by the competent authority in accordance with Article 14 of Regulation (EU) No 1257/2013. Finland has provided the Commission with all information relevant for that facility to be included in the European List. The European List should therefore be updated to include that facility. (6) The Commission has received applications in accordance with Article 15(1) of Regulation (EU) No 1257/2013 for two ship recycling facilities (7) located in Turkey to be included in the European List. Having assessed the information and supporting evidence provided or gathered in accordance with Article 15 of Regulation (EU) No 1257/2013, the Commission considers that the facilities comply with the requirements set out in Articles 13 of that Regulation to conduct ship recycling and to be included in the European List. The European List should therefore be updated to include those facilities. (7) The Commission has received an application in accordance with Article 15(1) of Regulation (EU) No 1257/2013 for a ship recycling facility (8) located in the United States of America to be included in the European List. Having assessed the information and supporting evidence provided or gathered in accordance with Article 15 of that Regulation, the Commission considers that the facility complies with the requirements set out in Articles 13 of that Regulation to conduct ship recycling and to be included in the European List. The European List should therefore be updated to include that facility. (8) Moreover, it is necessary to correct a few data errors and inconsistencies detected in the entries of the European List. (9) Implementing Decision (EU) 2016/2323 should therefore be amended accordingly. (10) The measures provided for in this Decision are in accordance with the opinion of the Committee established by Article 25 of Regulation (EU) No 1257/2013, HAS ADOPTED THIS DECISION: Article 1 The Annex to Implementing Decision (EU) 2016/2323 is replaced by the text in the Annex to this Decision. Article 2 This Decision shall enter into force on the third day following that of its publication in the Official Journal of the European Union. Done at Brussels, 30 November 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 330, 10.12.2013, p. 1. (2) Commission Implementing Decision (EU) 2016/2323 of 19 December 2016 establishing the European List of ship recycling facilities pursuant to Regulation (EU) No 1257/2013 of the European Parliament and of the Council on ship recycling (OJ L 345, 20.12.2016, p. 119). (3) Commission Implementing Decision (EU) 2018/1478 of 3 October 2018 amending Implementing Decision (EU) 2016/2323 to update the European List of ship recycling facilities established pursuant to Regulation (EU) No 1257/2013 of the European Parliament and of the Council (OJ L 249, 4.10.2018, p. 6). (4) Modern American Recycling Services Europe (5) San Giorgio del Porto S.p.A. (6) Turun Korjaustelakka Oy (7) Leyal Gemi SÃ ¶kÃ ¼m Sanayi ve TÃ ­caret Ltd and Leyal DemtaÃ Gemi SÃ ¶kÃ ¼m Sanayi ve Ticaret A.Ã. (8) International Shipbreaking Limited, L.L.C. ANNEX ANNEX THE EUROPEAN LIST OF SHIP RECYCLING FACILITIES REFERRED TO IN ARTICLE 16 OF REGULATION (EU) No 1257/2013 PART A Ship recycling facilities located in a Member State Name of the facility Method of recycling Type and size of ships that can be recycled Limitations and conditions under which the ship recycling facility operates, including as regards hazardous waste management Details on the explicit or tacit procedure for the approval of the ship recycling plan by the competent authority (1) Maximum annual ship recycling output, calculated as the sum of the weight of ships expressed in LDT that have been recycled in a given year in that facility (2) Date of expiry of inclusion in the European List (3) BELGIUM NV Galloo Recycling Ghent Scheepszatestraat 9 9000 Gent BELGIUM Phone: +32 92512521 Email: peter.wyntin@galloo.com Alongside (wet berth), slope Ships as defined in point (1) of Article 3(1) of Regulation (EU) No 1257/2013 Maximum ship dimensions: Length: 265 meters Width: 36 meters Draught: 12,5 meters Tacit approval, with a maximum review period of 30 days 34 000 (4) 31 March 2020 DENMARK FornÃ ¦s ApS RolshÃ ¸jvej 12-16 8500 GrenÃ ¥ DENMARK www.fornaes.dk Dismantling by quay and subsequent scrapping on impermeable floors with effective drainage systems Ships as defined in point (1) of Article 3(1) of Regulation (EU) No 1257/2013 Maximum ship dimensions: Length: 150 meters Width: 25 meters Draught: 6 meters GT: 10 000 The municipality of Norddjurs has the right to allocate Hazardous waste for environmentally approved reception facilities. Tacit approval, maximum review period of 14 days 30 000 (5) 30 June 2021 Modern American Recycling Services Europe (M.A.R.S) Sandholm 60 9900 Frederikshavn DENMARK Website: http://www.modernamericanrecyclingservices.com/ Email: Kristi@marsrecyclers.com Clipping and flame cutting after the item for dismantling has been placed in a slipway facility Ships as defined in point (1) of Article 3(1) of Regulation (EU) No 1257/2013 Maximum ship dimensions: Length: 290 meters Width: 90 meters Draught: 14 meters The conditions under which the ship recycling facility operates are defined in the Environmental Permit of 9 March 2018 issued by the Municipality of Frederikshavn The Municipality of Frederikshavn has the right to allocate hazardous waste to environmentally approved reception facilities, as set out in the Environmental Permit for the ship recycling facility. The facility must not store hazardous waste for more than one year. Tacit approval by the Municipality of Frederikshavn with a review period of 2 weeks. 0 (6) 23 August 2023 Smedegaarden A/S Vikingkaj 5 6700 Esbjerg DENMARK www.smedegaarden.net Dismantling by quay and subsequent scrapping on impermeable floors with effective drainage systems Ships as defined in point (1) of Article 3(1) of Regulation (EU) No 1257/2013 Maximum ship dimensions: Length: 170 meters Width: 40 meters Draught: 7,5 meters Tacit approval, maximum review period of 14 days 20 000 (7) 15 September 2021 ESTONIA OÃ  BLRT Refonda Baltic Afloat at the quayside and in the floating dock Ships as defined in point (1) of Article 3(1) of Regulation (EU) No 1257/2013 Maximum ship dimensions: Length: 197 meters Width: 32 meters Draught: 9,6 meters GT: 28 000 Waste permit No. L.JÃ /327249. Hazardous waste management licence No 0222. Rules of the Vene-Balti Port, Manual on Ships Recycling MSR-Refonda. Environmental Management System, Waste management EP 4.4.6-1-13 The facility can recycle only these hazardous materials for which it has been licensed. Tacit approval, with a maximum review period of 30 days. 21 852 (8) 15 February 2021 SPAIN DDR VESSELS XXI, S.L. Port of El Musel Gijon SPAIN Phone: +34 630144416 Email: abarredo@ddr-vessels.com Dismantling ramp Ships as defined in point (1) of Article 3(1) of Regulation (EU) No 1257/2013, except nuclear ships. Maximum ship dimensions: Length: 169,9 meters (Ships above that size which can operate a zero rollover or negative ramp movement may be accepted depending on the outcome of a detailed feasibility study) The limitations are included in the integrated environmental authorisation. Explicit approval by the Harbour Masters Office of the port where the facility is located 0 (9) 28 July 2020 FRANCE DÃ ©monaval Recycling ZI du Malaquis Rue FranÃ §ois Arago 76580 LE TRAIT FRANCE Phone: + 33 769791280 Email: patrick@demonaval-recycling.fr Alongside, drydock Ships as defined in point (1) of Article 3(1) of Regulation (EU) No 1257/2013 Maximum ship dimensions (drydock): Length: 140 meters Width: 25 meters Depth: 5 meters Environmental limitations are defined in the prefectural authorisation. Explicit approval  The competent authority for the approval decision is the minister of environment 0 (10) 11 December 2022 Gardet & De Bezenac Recycling /Groupe Baudelet Environnement  GIE MUG 616, Boulevard Jules Durand 76600 Le Havre FRANCE Phone: +33 2359516 34 Email: infos@gardet-bezenac.com Floating and slipway Ships as defined in point (1) of Article 3(1) of Regulation (EU) No 1257/2013 Maximum ship dimensions: Length: 150 meters Width: 18 meters LDT: 7 000 Environmental limitations are defined in the prefectural authorisation. Explicit approval  The competent authority for the approval decision is the minister of environment. 16 000 (11) 30 December 2021 Grand Port Maritime de Bordeaux 152, Quai de Bacalan - CS 41320 - 33082 Bordeaux Cedex FRANCE Phone: +33 556905800 Email: maintenance@bordeaux-port.fr Alongside, drydock Ships as defined in point (1) of Article 3(1) of Regulation (EU) No 1257/2013 Maximum ship dimensions (drydock): Length: 240 meters Width: 37 meters Depth: 17 meters Environmental limitations are defined in the prefectural authorisation. Explicit approval  The competent authority for the approval decision is the minister of environment. 18 000 (12) 21 October 2021 Les Recycleurs bretons Zone Industrielle de Kerbriant 29 610 Plouigneau FRANCE Phone: +33 298011106 Email: navaleo@navaleo.fr Alongside, drydock Ships as defined in point (1) of Article 3(1) of Regulation (EU) No 1257/2013 Maximum ship dimensions (drydock): Length: 225 meters Width: 34 meters Depth: 27 meters Environmental limitations are defined in the prefectural authorisation. Explicit approval  The competent authority for the approval decision is the minister of environment. 5 500 (13) 24 May 2021 ITALY San Giorgio del Porto S.p.A. Calata Boccardo 8 16128 Genova ITALY Phone:+39 010251561 Email: segreteria@sgdp.it; sangiorgiodelporto@legalmail.it www.sgdp.it Alongside, drydock Ships as defined in point (1) of Article 3(1) of Regulation (EU) No 1257/2013 Maximum ship dimensions: Length: 350 meters Width: 75 meters Immersion: 16 meters GT: 130 000 The limitations and restrictions are included in the integrated environmental authorisation. The facility has a Ship Recycling Facility Plan that meets the requirements of Regulation (EU) No 1257/2013 Explicit approval 38 564 (14) 6 June 2023 LATVIA A/S Tosmares kuÃ £ubÃ «vÃ tava Ã ¢enerÃ Ã ¼a BaloÃ ¾a street 42/44, Liepaja, LV-3402 LATVIA Phone: +371 63401919 Email: shipyard@tosmare.lv Ship dismantling (wet berth and dry dock) Ships as defined in point (1) of Article 3(1) of Regulation (EU) No 1257/2013 Maximum ship dimensions: Length: 165 m Width:22 m Depth: 7 m DWT:14 000 GT: 200 - 12 000 Weight: 100 - 5 000 tonnes LDT: 100 - 5 000 See national permit No. LI10IB0024. Explicit approval  written notification in 30 working days 0 (15) 11 June 2020 LITHUANIA UAB APK Minijos 180 (berth 133A) LT 93269, KlaipÃ da, LITHUANIA Phone: +370 46365776 Fax +370 46365776 Email: uab.apk@gmail.com Alongside (wet berth) Ships as defined in point (1) of Article 3(1) of Regulation (EU) No 1257/2013 Maximum ship dimensions: Length: 130 meters Width: 35 meters Depth: 10 meters GT: 3 500 See national permit No. TL-KL.1-15/2015 Explicit approval  written notification in 30 working days 1 500 (16) 17 March 2020 UAB Armar Minijos 180 (berths 127A, 131A) LT 93269, KlaipÃ da, LITHUANIA Phone: +370 68532607 Email: armar.uab@gmail.com; albatrosas33@gmail.com Alongside (wet berth) Ships as defined in point (1) of Article 3(1) of Regulation (EU) No 1257/2013 Maximum ship dimensions (berth 127A): Length: 80 meters Width: 16 meters Depth: 6 meters GT: 1 500 Maximum ship dimensions (berth 131A): Length: 80 meters Width: 16 meters Depth: 5 meters GT: 1 500 See national permit No. TL-KL.1-16/2015 (berth 127A) See national permit No. TL-KL.1-51/2017 (berth 131A) Explicit approval  written notification in 30 working days 3 910 (17) 17 March 2020 (berth 127A) 19 April 2022 (berth 131A) UAB Vakaru refonda Minijos 180 (berths 129, 130, 131A, 131, 132, 133A), LT 93269, KlaipÃ da, LITHUANIA Phone: +370 46483940/483891 Fax +370 46483891 Email: refonda@wsy.lt Alongside (wet berth) Ships as defined in point (1) of Article 3(1) of Regulation (EU) No 1257/2013 Maximum ship dimensions: Length: 230 meters Width: 55 meters Depth: 14 meters GT: 70 000 See national permit No. (11.2)-30-161/2011/TL-KL.1-18/2015 Explicit approval  written notification in 30 working days 20 140 (18) 21 May 2020 THE NETHERLANDS Keppel-Verolme Prof. Gerbrandyweg 25 3197 KK Rotterdam-Botlek THE NETHERLANDS Phone: +31 181234353 Email: mzoethout@keppelverolme.nl Shipbreaking Maximum ship dimensions: Length: 405 meters Width: 90 meters Depth: 11,6 meters The site has a permit to operate; this permit contains limitations and conditions to operate in an environmental sound manner. Explicit approval 52 000 (19) 21 July 2021 Scheepssloperij Nederland B.V. Havenweg 1; 3295 XZ s-Gravendeel Postbus 5234; 3295 ZJ s-Gravendeel THE NETHERLANDS Phone: +31 786736055 Email: info@sloperij-nederland.nl Shipbreaking Maximum ship dimensions: Length: 200 meters Width: 33 meters Depth: 6 meters Height: 45 meters (Botlekbridge) Recycling operations start on water to make the hull lighter; the winch to haul ships on the ramp can pull 2 000 tonnes. The site has a permit to operate; this permit contains limitations and conditions to operate in an environmental sound manner. Explicit approval 9 300 (20) 27 September 2021 PORTUGAL Navalria - Docas, ConstruÃ §Ã µes e ReparaÃ §Ã µes Navais Porto Comercial, Terminal Sul, Apartado 39, 3811-901 Aveiro PORTUGAL Phone: +351 234378970, +351 232767700 Email: info@navalria.pt Drydock dismantling, decontamination and dismantling on an horizontal plane and inclined plane, according to the ship's size Nominal capacity of the horizontal plane: 700 tonnes Nominal capacity of the inclined plane: 900 tonnes Conditions applied to the activity are defined in specifications annexed to Title AL n.o 5/2015/CCDRC, of 26 January 2016 Explicit approval 1 900 (21) 26 January 2020 FINLAND Turun Korjaustelakka Oy (Turku Repair Yard Ltd) Navirentie 9 21110 Naantali FINLAND Phone: +358 405106952 Email try@turkurepairyard.com Alongside, drydock Ships as defined in point (1) of Article 3(1) of Regulation (EU) No 1257/2013 Maximum ship dimensions: Length: 250 meters Width: 40 meters Draught: 7,9 meters The limitations are included in the national environmental permit. Tacit approval, with a maximum review period of 30 days. 20 000 (22) 1 October 2023 UNITED KINGDOM Able UK Limited Teesside Environmental Reclamation and Recycling Centre Graythorp Dock Tees Road Hartlepool Cleveland TS25 2DB UNITED KINGDOM Phone: +44 1642806080 Email: info@ableuk.com Ship dismantling and associated treatment authorised with dry dock and wet berth Any ship within the dimensions authorised within the permit. Maximum ship dimensions: Length: 337,5 meters Beam: 120 meters Draft: 6,65 meters The facility has a Ship Recycling Facility Plan that meets the requirements of Regulation (EU) No 1257/2013. The site is authorised by way of a permit (Reference EPR/VP3296ZM) that limits the operations and places conditions on the operator of the facility. Explicit approval 66 340 (23) 6 October 2020 Dales Marine Services Ltd Imperial Dry Dock Leith Edinburgh EH6 7DR UNITED KINGDOM Contact: Phone: +44 1314543380 Email: leithadmin@dalesmarine.co.uk; b.robertson@dalesmarine.co.uk Ship dismantling and associated treatment authorised within a drydock, and wet berth Any ship up to a maximum of 7 000 tonnes Maximum ship dimensions: Length: 165 meters Beam: 21 meters Draft: 7,7 meters The facility has a Ship Recycling Facility Plan that meets the requirements of Regulation (EU) No 1257/2013. The site is authorised by way of a licence (Ref: WML L 1157331) that limits the operations and places conditions on the operator of the facility. Explicit approval 7 275 (24) 2 November 2022 Harland and Wolff Heavy Industries Limited Queen's Island Belfast BT3 9DU UNITED KINGDOM Phone: +44 2890458456 Email: trevor.hutchinson@harland-wolff.com Ship dismantling and associated treatment authorised with dry dock, and wet berth Any ship with the dimensions detailed in the agreed Working Plan. Maximum ship dimensions: The main dock (the largest) is 556 m Ã  93 m Ã  1,2 m DWT, and can take vessels up to this size. This largest dry dock is 1,2 million DWT. The facility has a Ship Recycling Facility Plan that meets the requirements of Regulation (EU) No 1257/2013. The site is authorised by way of a waste management licence, authorisation number LN/07/21/V2 that limits the operations and places conditions on the operator of the facility. Explicit approval 13 200 (25) 3 August 2020 Swansea Drydock Ltd Prince of Wales Dry Dock Swansea Wales SA1 1LY UNITED KINGDOM Phone: +44 1792654592 Email: info@swanseadrydocks.com Ship dismantling and associated treatment authorised with dry dock, and wet berth Any ship within the dimensions authorised within the permit. Maximum ship dimensions: Length: 200 meters Beam: 27 meters Draft: 7 meters Site has a Ship Recycling Facility Plan that meets with the requirements of Regulation (EU) No 1257/2013. The site is authorised by way of a permit (Reference EPR/UP3298VL) that limits the operations and places conditions on the operator of the facility. Explicit approval 7 275 (26) 2 July 2020 PART B Ship recycling facilities located in a third country Name of the facility Method of recycling Type and size of ships that can be recycled Limitations and conditions under which the ship recycling facility operates, including as regards hazardous waste management Details on the explicit or tacit procedure for the approval of the ship recycling plan by the competent authority (27) Maximum annual ship recycling output, calculated as the sum of the weight of ships expressed in LDT that have been recycled in a given year in that facility (28) Date of expiry of inclusion in the European List (29) TURKEY LEYAL GEMÃ ° SÃ KÃ M SANAYÃ ° ve TÃ °CARET LTD. Gemi SÃ ¶kÃ ¼m Tesisleri Parcel 3-4 Aliaga, Izmir 35800 TURKEY Phone: +90 2326182030 Email: info@leyal.com.tr Landing method Ships as defined in point (1) of Article 3(1) of Regulation (EU) No 1257/2013 Maximum ship dimensions: Length: no limit Width: 100 meters Draught: 15 meters The site has a Ship Dismantling Permit, issued by the Ministry of Environment and Urban Planning, and a Ship Dismantling Authorisation Certificate, issued by the Ministry of Transport, Maritime Affairs and Communication, which contain limitations and conditions under which the facility operates. Hazardous wastes are handled by SRAT (Ship Recycling Association of Turkey) which operates under the necessary licence issued by the Ministry of Environment and Urban Planning. Tacit approval The ship recycling plan (SRP) is part of a set of documents, surveys and permits/licences that are submitted to the competent authorities in order to obtain permission to dismantle a ship. The SRP is neither explicitly approved nor rejected as a standalone document. 55 495 (30) 9.12.2023 LEYAL-DEMTAÃ  GEMÃ ° SÃ KÃ M SANAYÃ ° ve TÃ °CARET A.Ã . Gemi SÃ ¶kÃ ¼m Tesisleri Parcel 25 Aliaga, Izmir 35800 TURKEY Phone: +90 2326182065 Email: demtas@leyal.com.tr Landing method Ships as defined in point (1) of Article 3(1) of Regulation (EU) No 1257/2013 Maximum ship dimensions: Length: no limit Width: 63 meters Draught: 15 meters The site has a Ship Dismantling Permit, issued by the Ministry of Environment and Urban Planning, and a Ship Dismantling Authorisation Certificate, issued by the Ministry of Transport, Maritime Affairs and Communication, which contain limitations and conditions under which the facility operates. Hazardous wastes are handled by SRAT (Ship Recycling Association of Turkey) which operates under the necessary licence issued by the Ministry of Environment and Urban Planning. Tacit approval The ship recycling plan (SRP) is part of a set of documents, surveys and permits/licences that are submitted to the competent authorities in order to obtain permission to dismantle a ship. The SRP is neither explicitly approved nor rejected as a standalone document. 50 350 (31) 9.12.2023 UNITED STATES OF AMERICA International Shipbreaking Limited L.L.C 18601 R.L Ostos Road Brownsville TX, 78521 UNITED STATES Phone: +1 9568312299 Email: chris.green@internationalshipbreaking.com robert.berry@internationalshipbreaking.com Alongside (wet berth), slope Ships as defined in point (1) of Article 3(1) of Regulation (EU) No 1257/2013 Maximum ship dimensions: Length: 335 meters Width: 48 meters Draught: 9 meters The conditions under which the facility is authorised to operate are defined in permits, certificates and authorisations issued to the facility by the Environmental Protection Agency, the Texas Commission of Environmental Quality, the Texas General Land Office and the U.S Coast Guard. The U.S. Toxic Substances Control Act prohibits the import into the US of foreign flagged vessels that contain PCB concentrations greater than 50 parts per million. The facility has two slips with ramps for final vessel recycling (East Slip and West Slip). Ships flying a flag of EU Member States shall be recycled exclusively on the East Slip ramp. There is currently no procedure in US law related to the approval of ship recycling plans 120 000 (32) 9.12.2023 (1) As referred to in Article 7(3) of Regulation (EU) No 1257/2013 on ship recycling (2) As referred to in the third sentence of Article 32(1)(a) of Regulation (EU) No 1257/2013 (3) The date of expiry of inclusion in the European List corresponds to the date of expiry of the permit or authorisation granted to the facility in the Member State. (4) According to the information submitted, the theoretical maximum annual ship recycling capacity of the facility is 50 000 LDT per year. (5) According to the information submitted, the theoretical maximum annual ship recycling capacity of the facility is 50 000 LDT per year. (6) According to the information submitted, the theoretical maximum annual ship recycling capacity of the facility is 200 000 LDT per year. (7) According to the information submitted, the theoretical maximum annual ship recycling capacity of the facility is 50 000 LDT per year. (8) According to the information submitted, the theoretical maximum annual ship recycling capacity of the facility is 15 000 LDT per year. (9) According to the information submitted, the theoretical maximum annual ship recycling capacity of the facility is 60 000 LDT per year. (10) According to the information submitted, the theoretical maximum annual ship recycling capacity of the facility is 15 000 LDT per year. (11) According to the information submitted, the theoretical maximum annual ship recycling capacity of the facility is 18 000 LDT per year. (12) According to the information submitted, the theoretical maximum annual ship recycling capacity of the facility is 23 000 LDT per year. (13) According to the information submitted, the theoretical maximum annual ship recycling capacity of the facility is 10 000 LDT per year. (14) According to the information submitted, the theoretical maximum annual ship recycling capacity of the facility is 60 000 LDT per year. (15) According to the information submitted, the theoretical maximum annual ship recycling capacity of the facility is 15 000 LDT per year. (16) According to its permit, the facility is authorised to recycle a maximum 30 000 LDT per year. (17) According to its permits, the facility is authorised to recycle a maximum 12 000 LDT per year (6 000 LDT per berth). (18) According to its permit, the facility is authorised to recycle a maximum 45 000 LDT per year. (19) According to its permit, the theoretical maximum annual ship recycling capacity of the facility is 100 000 LDT per year. (20) According to the information submitted, the theoretical maximum annual ship recycling capacity of the facility is 45 000 LDT per year. (21) According to the information submitted, the theoretical maximum annual ship recycling capacity of the facility is 5 000 LDT per year (22) According to the information submitted, the theoretical maximum annual ship recycling capacity of the facility is 40 000 LDT per year (23) According to its permit, the facility is authorised to recycle a maximum of 230 000 LDT per year. (24) According to its permit, the facility is authorised to recycle a maximum of 7 275 LDT per year. (25) According to its permit, the facility is authorised to recycle a maximum of 300 000 LDT per year. (26) According to its permit, the facility is authorised to recycle a maximum of 74 999 LDT per year. (27) As referred to in Article 7(3) of Regulation (EU) No 1257/2013 on ship recycling. (28) As referred to in the third sentence of Article 32(1)(a) of Regulation (EU) No 1257/2013. (29) The inclusion of a ship recycling facility located in a third country in the European List is valid for a period of five years from the date of entry into force of the relevant Commission Implementing Decision which provides for the inclusion of that facility, unless otherwise stated. (30) The theoretical maximum annual ship recycling capacity of the facility is 80 000 LDT per year. (31) The theoretical maximum annual ship recycling capacity of the facility is 60 000 LDT per year. (32) The theoretical maximum annual ship recycling capacity of the facility is 120 000 LDT per year.